Citation Nr: 0929570	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to 
February 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's left knee condition was not present in 
service or for many years after service, and it is not 
related to any in-service incident.

2.  The Veteran's left foot condition was not present for 
many years after service, and it is not related to an in-
service incident.


CONCLUSIONS OF LAW

1.  The Veteran's current left knee condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The Veteran's current left foot condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic.  Continuity is 
also required where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In this case, the Veteran claims that 
the left knee and foot conditions from which he suffers today 
are related to an in-service motorcycle accident.  The 
Veteran's claim must be denied, however, as there is no nexus 
between his current conditions and his in-service accident.  

The Veteran testified in a formal hearing before a Decision 
Review Officer (DRO) on August 12, 2008.  The hearing was 
held at the San Juan, Puerto Rico Regional Office, and the 
Veteran was accompanied by a representative from the Puerto 
Rico Public Advocate for Veterans Affairs.  The Veteran 
testified at length regarding a November 1971 motorcycle 
accident he was involved in while stationed in Okinawa.  He 
described being hit in the left leg by a Jeep whose driver 
was distracted.  The Veteran testified that he was taken via 
an ambulance to a military hospital.  Following a round of X-
rays, the Veteran stated that he was told his foot was 
fractured and would be casted.  The Veteran says he could not 
move his leg for a month, and that the accident also tore his 
meniscus.  The Veteran admitted that, despite being in pain, 
he was not seen again in service for pain in his foot or 
knee.  

First, the Board notes that the Veteran currently suffers 
from pain in his left knee and foot.  In a November 2008 VA 
compensation and pension examination, the examiner found the 
Veteran's left knee to be painful.  There was a limitation on 
motion with repeated use.  The Veteran's meniscus was noted 
to have been surgically removed, and the Veteran had 
difficulty standing for long periods of time.  The Veteran 
also had pain and swelling in his left foot.  It was found to 
be tender, and the Veteran was limited by pain following 
repeated use of his left ankle.  His knee and foot problems 
were found severe enough to interfere with his daily life.  

The Board further notes that while the Veteran was involved 
in a motorcycle accident during active duty in November 1971, 
his version of events as testified to at the hearing differs 
markedly from the version recorded in the service treatment 
records.  A review of the service treatment records shows 
that the Veteran reported that he injured his left foot when 
he fell off his motorcycle.  They further show that the 
Veteran was diagnosed with a left foot sprain.  An X-ray 
performed after the accident found that there was no 
fracture.  A follow up two weeks later found that the Veteran 
had no pain or swelling in his left foot.  The doctor noted 
that the Veteran had "markedly improved," and the doctor 
cleared the Veteran for regular duty.

In the August 2008 hearing, however, the Veteran stated that 
he was hit by a Jeep after dismounting from his motorcycle, 
with the Jeep striking his left leg.  He stated that he was 
told he had a fracture, but he did not state what was broken.  
The Veteran remembered being unable to use his leg for a 
month, as it was in a cast.

Given the great disparity between the Veteran's testimony and 
the version of events as illustrated by the service treatment 
records, the Board finds the treatment records to be more 
credible, since those records were made contemporaneously 
with the events themselves.  

The treatment records are also more in line with the rest of 
the evidence.  Though the Veteran was treated for athlete's 
foot in December 1971 and was involved in a separate 
motorcycle accident in May 1972 (which only affected his 
right leg), he made no further complaints of left knee or 
foot pain while in service.  The Veteran did not report any 
problem with his left foot or knee on his February 1973 
examination for separation.  The Veteran was not seen again 
for pain in his left leg until 1988, a date too far removed 
from service temporally to create any continuity of symptoms.  

Here, the length of time between the Veteran's accident and 
his later complaints of left foot and knee problems are 
probative.  In making its decision, the Board may consider 
the length of the period following service where the Veteran 
did not report the symptoms being complained of in the 
present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. 
Cir. 2000).  While the Veteran's motorcycle accident occurred 
in November 1971, he did not seek further treatment for his 
knee or foot until 1988, some 16 years later.

Further, despite the current medical findings and the 
Veteran's in-service accident, there is no competent evidence 
that the two are related.  The VA examiner stated that the 
Veteran's in-service injury was acute and transitory, and it 
was resolved with the treatment given.  He noted that there 
was no evidence of the Veteran's left knee being injured in 
the motorcycle accident or at any other time in service.  
Accordingly, the examiner concluded that the Veteran's 
current left knee and foot conditions were not caused by the 
Veteran's in-service accident.  

The examiner's findings are contrasted with those of Dr. Jose 
Collazo.  In a one-page opinion, Dr. Collazo wrote that the 
Veteran's "current ankle condition is most likely caused by 
or a result of Jeep injury condition noted during military 
service."  Dr. Collazo further wrote: "history as by [the 
Veteran] that [he] had ankle trauma in the Army with a 
Jeep."  These two sentences constitute the whole of Dr. 
Collazo's nexus opinion.  

When there is an apparent difference of medical opinion, it 
is the Board's responsibility to weigh the credibility of the 
evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992)).  In assessing medical evidence, whether a physician 
provides a basis for his medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board assigns little weight to Dr. Collazo's conclusion.  
First, Dr. Collazo does not address the Veteran's left knee 
pain; instead, his opinion focuses solely on the Veteran's 
ankle.  Further, Dr. Collazo is not consistent in stating 
what evidence he reviewed in making his conclusion.  On the 
opinion itself, there is a heading for "available pertinent 
evidence," under which two records were listed.  In response 
to the question of what evidence he reviewed and considered 
in forming his opinion, however, Dr. Collazo stated that he 
relied solely on the history as told by the Veteran.  Absent 
additional medical comment or examination records, evidence 
that simply repeats what a veteran has said is neither 
competent nor credible.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The Board finds the opinion of the VA examiner to be 
credible, as it contains greater indicia of reliability.  The 
examiner reviewed the Veteran's service treatment records and 
post-service medical history in arriving at his conclusion 
that the Veteran's current left knee and foot conditions are 
not related to his in-service accident.  The examiner was 
detailed and thorough in his findings, and his opinion is 
consistent with the treatment records from the Veteran's 1971 
injury.

Based on the foregoing, the Board finds that the Veteran's 
left knee condition was not present in service, and neither a 
left knee nor a left foot condition was present for many 
years after service or is related to an in-service incident.  
The Board thus concludes that neither condition was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter also informed the Veteran of the five elements of a 
service connection claim and how he could substantiate each, 
thus satisfying the Dingess requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirement of the VCAA applies to all five elements of a 
service connection claim).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records, VA treatment 
records, and private treatment records.  The Veteran was 
afforded a VA compensation and pension examination.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for left knee condition is denied.  

Service connection for left foot condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


